The transcript shows process, a reference to arbitration, an award, exception thereto, the action of the court below thereon and an *Page 223 
appeal, but there are no pleadings nor an agreed state of facts in lieu thereof, that we might see the contention of the parties, and that the court below had jurisdiction of the cause of action.
The court would permit the pleadings to be filed in this Court nunc protunc (Rule 26), so as not to delay the hearing, but as both parties are not able to do this, the cause must be remanded. The case is substantially the same as Daniel v. Rogers, 95 N.C. 134; Rowland v. Mitchell, 90 N.C. 649.
Remanded.
Cited: Ferrabow v. Green, 110 N.C. 415.